Case 1:20-cv-01094-STA-cgc Document 49 Filed 09/01/21 Page 1 of 5                   PageID 394




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION


OSAYAMIEN OGBEIWI,                          )
                                            )
       Plaintiff,                           )
                                            )
VS.                                         )       NO. 1:20-cv-01094-STA-cgc
                                            )
CORECIVIC AMERICA, et al.,                  )
                                            )
       Defendants.                          )


            ORDER PARTIALLY GRANTING AND PARTIALLY DENYING
                         MOTION TO DISMISS OF
              DEFENDANTS ELORY GREER AND GINEE ROBERTS

       Plaintiff Osayamien Ogbeiwi, an inmate previously housed at Whiteville Correctional

Facility (“WCF”), filed this action pursuant to 42 U.S.C. § 1983, asserting claims under the

Eighth and Fourteenth Amendments against CoreCivic America and various prison officials. He

has also brought a claim under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101,

et seq. Defendants Elory Greer and Ginee Roberts have filed a motion to dismiss the claims

against them.1      (ECF No. 45.) Plaintiff has filed a response to the motion (No. 47), and

Defendants have filed a reply. (ECF No. 48.) For the reasons set forth below, Defendants’

motion to dismiss is GRANTED as to Defendant Greer and DENIED as to Defendant Roberts.2

                                       Standard of Review

       A complaint need only contain “a short and plain statement of the claim showing that the


1
 It appears that the correct names of Defendants are Ellery Grier-Herron and Jennie Roberts.
The Clerk of the Court is DIRECTED to correct the docket to reflect the correct names of
Defendants.
2
  Plaintiff acknowledges that he has not stated an ADA claim against these particular
defendants. (Resp. p. 4 n.1, ECF No. 47.)
Case 1:20-cv-01094-STA-cgc Document 49 Filed 09/01/21 Page 2 of 5                            PageID 395




pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although this standard does not require

“detailed factual allegations,” it does require more than “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). When considering a Rule

12(b)(6) motion, the Court must treat all of the well-pleaded allegations of the pleadings as true and

construe all of the allegations in the light most favorable to the non-moving party. Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974); Saylor v. Parker Seal Co., 975 F.2d 252, 254 (6th Cir. 1992).

Under Twombly and Iqbal, Rule 8(a)’s liberal “notice pleading” standard requires a complaint to

contain more than a recitation of bare legal conclusions or the elements of a cause of action. Instead,

the plaintiff must allege facts that, if accepted as true, are sufficient “to raise a right to relief above

the speculative level” and to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S.

at 555, 570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

                                                   Background

        The complaint alleges as follows. 3 Plaintiff was involved in a physical altercation with

other WCF inmates and was stabbed four times on March 25, 2019. 4 After the incident, he was

placed in administrative segregation housing, i.e., protective custody. The Warden, the Assistant

Warden, Chief Sean (a/k/a “Shawn”) Walton, and other high-level officers, including Defendants

Greer and Roberts, allegedly met to decide what to do with Plaintiff. Initially, they decided to



3
  On January 22, 2021, the Court granted Plaintiff’s motion to amend his complaint to increase
his request for damages. (Ord.,ECF No. 12.) Because Plaintiff made no changes in his
allegations, the Court has referred to the original complaint in this order.
                                                    2
Case 1:20-cv-01094-STA-cgc Document 49 Filed 09/01/21 Page 3 of 5                        PageID 396




send Plaintiff to another prison since he was still being threatened at WCF. However, the

assailant(s) told the prison officials that it was safe to let Plaintiff be with them. In light of this

alleged promise, the decision was made to release Plaintiff back into general population despite

the protestations of Plaintiff and his family who wanted Plaintiff sent to another prison.

Plaintiff’s family allegedly specifically told Defendant Greer of the potential danger to Plaintiff,

and Greer agreed to send someone to talk to Plaintiff.

         Plaintiff asked Defendant Roberts to send him another prison instead of going back to

general population, but Defendant Roberts insisted that he return to general population.

Specifically, Roberts allegedly told Plaintiff, “I was going to transfer you and your cellmate to

another prison because your cellmate previously said something disrespectful to me, but he later

apologized. I’ve made a request for you both to be returned back to the general population.”

(Cmplt. ¶ 8, ECF No. 1.)

         On April 26, 2019, Defendant Walton moved Plaintiff to another housing unit at WCF

despite concerns for his safety. Plaintiff alleges that, after he entered his new housing unit, he

was involved in another physical altercation with other inmates and he sustained serious physical

injuries including twenty-four stab wounds. Plaintiff was transferred from WCF to Morgan

County Correctional Facility on September 16, 2019.

         Plaintiff’s § 1983 claim against Defendants Greer and Roberts is based on their alleged

failure to protect him after the first attack in violation of the Eighth Amendment.

                                                   Analysis

         Section 1983 imposes liability on any “person who, under color of any statute, ordinance,

regulation, custom or usage, of any State” subjects another to “the deprivation of any rights,


4
    Plaintiff does not contest Defendants’ assertion that any claim(s) based on the March 25, 2019
                                                  3
Case 1:20-cv-01094-STA-cgc Document 49 Filed 09/01/21 Page 4 of 5                      PageID 397




privileges, or immunities secured by the Constitution or laws.” 42 U.S.C. § 1983. In order to

prevail on such a claim, a § 1983 plaintiff must establish “(1) that there was the deprivation of a

right secured by the Constitution and (2) that the deprivation was caused by a person acting

under color of state law.” Wittstock v. Mark A. Van Sile, Inc., 330 F.3d 899, 902 (6th Cir. 2003).

“Section 1983 is not the source of any substantive right, but merely provides a method for

vindicating federal rights elsewhere conferred.” Humes v. Gilless, 154 F. Supp. 2d 1353, 1357

(W.D. Tenn. 2001) (citing Graham v. Connor, 490 U.S. 386, 393-94 (1989)). Additionally,

“Section 1983 is an individual liability statute and thus [the plaintiff] bears the burden of

‘specifically link[ing] the officer’s involvement to the constitutional infirmity.’” Przybysz v. City

of Toledo, 746 F. App’x 480, 483 (6th Cir. 2018); see also Smith v. Shelby County, 721 F. Supp.

2d 712, 721 (W.D. Tenn. 2010) (“Because § 1983 liability cannot be imposed under a theory of

respondeat superior, proof of personal involvement is required for a supervisor to incur personal

liability.”)

        In order to establish an Eighth Amendment claim for deliberate indifference to an

inmate’s health and/or safety, the inmate must satisfy a two-prong test: (1) the deprivation

alleged must be objectively serious and (2) the official responsible for the deprivation must have

exhibited deliberate indifference to the inmate’s health or safety. Farmer v. Brennan, 511 U.S.

825, 834 (1994). Here, Defendants do not contest the fact that Plaintiff suffered a serious injury,

i.e., twenty-four stab wounds that resulted in Plaintiff’s hospitalization. Therefore, the Court

must focus on the second factor – whether Plaintiff has sufficiently pled that Defendants Greer

and Roberts were deliberately indifferent to his health and safety. The Court finds that Plaintiff

has not sufficiently pled this factor as to Defendant Greer but has sufficiently pled it as to


altercation is barred by the one-year statute of limitations.
                                                  4
Case 1:20-cv-01094-STA-cgc Document 49 Filed 09/01/21 Page 5 of 5                      PageID 398




Defendant Roberts.

       The allegations as to Defendant Greer merely show that he participated in a staff meeting

at which Plaintiff’s placement was discussed, Plaintiff’s family warned Greer of the danger to

Plaintiff if he was moved to general population, and Greer said he would send someone to talk to

Plaintiff. There are no allegations that Greer made any decision or took any action concerning

Plaintiff’s placement during the relevant time period – or that he had the authority to do so. Nor

does the complaint allege that Greer failed to send someone to talk to Plaintiff. Accordingly,

Plaintiff has not alleged any facts that, if proved at trial, would show that Greer was deliberately

indifferent to his health and safety by “know[ing] of and disregard[ing] an excessive risk to

[Plaintiff’s] health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

        However, Plaintiff has specifically alleged that Defendant Roberts not only was in the

meeting to discuss Plaintiff’s placement, Roberts told Plaintiff that he (Roberts) had requested

that he be returned to general population. Even though Plaintiff has alleged that Defendant

Walton told Plaintiff that he (Walton) had made the assignment to general population, a jury

could find that Roberts played a significant role in that decision by requesting that Plaintiff be

returned to general population. At this juncture, the Court find that Plaintiff has sufficiently

alleged a factual basis for Plaintiff’s Eighth Amendment claim against Defendant Roberts.

       In summary, Defendants’ motion to dismiss is PARTIALLY GRANTED and

PARTIALLY DENIED. The motion is GRANTED as to Defendant Elory Greer and DENIED

as to Defendant Ginee Roberts.

       IT IS SO ORDERED.
                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: September 1, 2021
                                                 5
